 

 

EXHIBIT 10.6

 

EXECUTION COPY

AMENDED AND RESTATED 1ST UNITED BANCORP/1ST UNITED BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

                    THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (the
“Agreement”), originally adopted May 31, 2006, by and among 1ST UNITED BANCORP,
INC. a Florida bank holding company (the “Company”), 1ST UNITED BANK, a Florida
commercial bank (the “Bank”), and WARREN ORLANDO (the “Executive”), is hereby
amended and restated, effective December 18, 2008.

                    The purpose of this Agreement is to provide specified
benefits to the Executive, a member of a select group of management or highly
compensated employees who contribute materially to the continued growth,
development and future business success of the Company and the Bank. This
Agreement shall be unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974 (“ERISA”), as amended from time
to time. Benefits will be paid from the general assets of the Company and the
Bank.

                    The Company, the Bank and the Executive agree as provided
herein.

Article 1
Definitions

                    Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

                    Section 1.1 “Applicable PBGC Rate” shall have the meaning
set forth in the Employment Agreement.

                    Section 1.2 “Beneficiary” means the estate of the deceased
Executive or such other person designated in accordance with Article 4 that is
entitled to benefits, if any, upon the death of the Executive determined
pursuant to Article 4.

                    Section 1.3 “Board” means the Board of Directors of the
Company.

                    Section 1.4 “Change in Control” means a change in the
ownership or effective control of the Company or the Bank, or in the ownership
of a substantial portion of the assets of the Company or the Bank, as such
change is defined in Section 409A of the Code and regulations thereunder.

                    Section 1.5 “Code” means the Internal Revenue Code of 1986,
as amended.

                    Section 1.6 “Constructive Early Termination” means that the
Executive Separates from Service with the Company or the Bank for any of the
reasons set forth in section 9(a) of the Employment Agreement.

                    Section 1.7 “Disability” means Executive: (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is, by reason of any medically determinable

--------------------------------------------------------------------------------



physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Bank. Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank. Upon the request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or the provider’s determination.

                    Section 1.8 “Early Termination” means that, prior to Normal
Retirement Age, the Executive’s employment with the Company or the Bank
terminates for reasons other than Termination for Cause, death, Disability,
Constructive Early Termination, or a Change in Control.

                    Section 1.9 “Effective Date” means June 1, 2006.

                    Section 1.10 “Employment Agreement” means that Employment
Agreement dated March 4, 2004 among the Executive, the Company and the Bank, as
amended and restated effective as of the date hereof.

                    Section 1.11 “Final Base Salary” means two (2) times the
average base annual salary, excluding bonuses, commissions, fringe benefits, and
incentive compensation but including deferrals under any retirement,
reimbursement or cafeteria plan, of the highest three (3) of the last five (5)
years in which the Executive is employed by the Company or the Bank.

                    Section 1.12 “Normal Retirement Age” means the Executive’s
seventy-fifth (75th) birthday.

                    Section 1.13 “Normal Retirement Date” means the later of the
Normal Retirement Age or the effective date of Separation from Service.

                    Section 1.14 “Plan Administrator” means the plan
administrator described in Article 8.

                    Section 1.15 “Plan Year” means each twelve-month period
commencing on the Effective Date.

                    Section 1.16 “Separation from Service” means the Executive’s
separation from service (within the meaning of Section 409A of the Code and the
regulations thereunder) with the Bank and the Company.

                    Section 1.17 “Specified Employee” means a key employee (as
defined in Section 416(i) of the Code without regard to paragraph 5 thereof) of
the Company or the Bank (as determined in accordance with the methodology
established by the Company as in effect on the date of the Executive’s
Separation from Service) if any stock of the Company or the Bank is publicly
traded on an established securities market or otherwise.

                    Section 1.18 “Termination for Cause” means discharge of the
Executive for “cause” as defined in the Employment Agreement.

2

--------------------------------------------------------------------------------



                    Section 1.19 “Vesting Commencement Date” means the first day
of the calendar month following the calendar quarter in which the Company and
the Bank first have consolidated total assets of at least $250 million, as
reported by the Company and the Bank to their banking regulators.

Article 2
Benefits During Lifetime

                    Section 2.1 Normal Retirement Benefit. Subject to Sections
2.5 and 2.6, upon Separation from Service on or after the Normal Retirement Age
for reasons other than death, the Company and the Bank shall jointly and
severally pay to the Executive the benefit described in this Section 2.1 in lieu
of any other benefit under this Article.

 

 

 

                    2.1.1 Amount of Benefit. The annual benefit under this
Section 2.1 is thirty percent (30%) of the Executive’s Final Base Salary.

 

 

 

                    2.1.2 Payment of Benefit. The annual benefit shall be paid
to the Executive in twelve (12) equal monthly installments commencing on the
first day of the month following the Executive’s Normal Retirement Date, and
continuing on the first of each month thereafter for a total period of twenty
(20) years.

                    Section 2.2 Early Termination Benefit. Subject to Sections
2.5 and 2.6, upon Early Termination, the Company and the Bank shall jointly and
severally pay to the Executive the benefit described in this Section 2.2 in lieu
of any other benefit under this Article.

 

 

 

                    2.2.1 Amount of Benefit. The annual benefit under this
Section 2.2 is thirty percent (30%) of Executive’s Final Base Salary, subject to
the following vesting schedule. Prior to the Vesting Commencement Date, the
Executive shall not be vested in any Early Termination benefits.


 

 

 

 

Full Calendar Years Subsequent to the
Vesting Commencement Date

 

Vested Portion of Benefit

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

20%

 

2

 

40%

 

3

 

47.5%

 

4

 

55%

 

5

 

62.5%

 

6

 

70%

 

7

 

77.5%

 

8

 

85%

 

9

 

92.5%

 

10 or more

 

100%

 


 

 

 

                    2.2.2 Payment of Benefit. The annual benefit shall be paid
to the Executive in twelve (12) equal monthly installments commencing on the
first day of the month following the Executive’s attainment of Normal Retirement
Age, and continuing on the first of each month thereafter for a total period of
twenty (20) years.

3

--------------------------------------------------------------------------------



                    Section 2.3 Constructive Early Termination Benefit. Subject
to Sections 2.5 and 2.6, upon Constructive Early Termination, the Company and
the Bank shall jointly and severally pay to the Executive the benefit described
in this Section 2.3 in lieu of any other benefit under this Article.

 

 

 

                    2.3.1 Amount of Benefit. The annual benefit under this
Section 2.3 is thirty percent (30%) of the Executive’s Final Base Salary.

 

 

 

                    2.3.2 Payment of Benefit. The annual benefit shall be paid
to the Executive in twelve (12) equal monthly installments commencing on the
first day of the month following the Executive’s Normal Retirement Age, and
continuing on the first of each month thereafter for a total period of twenty
(20) years.

                    Section 2.4 Disability Benefit. Subject to Sections 2.5 and
2.6, upon Separation from Service due to Disability prior to Normal Retirement
Age, the Company and the Bank shall jointly and severally pay to the Executive
the benefit described in this Section 2.4 in lieu of any other benefit under
this Article.

 

 

 

                    2.4.1 Amount of Benefit. The annual benefit under this
Section 2.4 is thirty percent (30%) of the Executive’s Final Base Salary.

 

 

 

                    2.4.2 Payment of Benefit. The annual benefit shall be paid
to the Executive in twelve (12) equal monthly installments commencing on the
first day of the month following the Executive’s Normal Retirement Age, and
continuing on the first of each month thereafter for a total period of twenty
(20) years.

                    Section 2.5 Change in Control Benefit. Notwithstanding any
provision of this Agreement to the contrary, upon a Change in Control while the
Executive is in the active service of the Company and the Bank, the Company and
the Bank shall jointly and severally pay to the Executive the benefit described
in this Section 2.5 in lieu of any other benefit under this Article.

 

 

 

                    2.5.1 Amount of Benefit. The benefit under this Section 2.5
shall equal the lump sum present value as of the date of payment, determined
based on the Applicable PBGC Rate for the month of payment, of a hypothetical
annual benefit of seventy percent (70%) of the Executive’s Final Base Salary
that would be payable in twelve (12) equal monthly installments commencing on
the first day of the month following the Change in Control, and continuing on
the first of each month thereafter for a total period of twenty (20) years.

 

 

 

                    2.5.2 Payment of Benefit. The benefit shall be paid to the
Executive within thirty (30) days of the Change in Control.

                    Section 2.6 Change in Control Following Separation From
Service. In the event that a Change in Control occurs following a Separation
From Service with respect to which the Executive has a future entitlement to
payments under this Article 2 or under Article 3 but prior to all such payments
having been distributed, the present value (determined as of the date of
payment, determined based on the Applicable PBGC Rate for the month of payment)
of all such payments not previously distributed shall be paid to the Executive
within thirty (30) days of

4

--------------------------------------------------------------------------------



the Change in Control (which lump sum payment shall serve in lieu of any
subsequent payments hereunder).

                    Section 2.7 Restriction on Timing of Distribution.
Notwithstanding any provision of this Agreement to the contrary, if the
Executive is considered a Specified Employee at Separation from Service under
such procedures as established by the Company and the Bank in accordance with
Section 409A of the Code, benefit distributions that are made upon Separation
from Service may not commence earlier than six (6) months after the date of such
Separation from Service. Therefore, in the event this Section 2.7 is applicable
to the Executive, any distribution which would otherwise be paid to the
Executive within the first six months following the Separation from Service
shall be accumulated and paid to the Executive in a lump sum on the first day of
the seventh month following the Separation from Service. All subsequent
distributions shall be paid in the manner specified.

                    Section 2.8 Distributions Upon Income Inclusion Under
Section 409A of the Code. Upon the inclusion of any portion of the benefits
payable pursuant to this Agreement into the Executive’s income as a result of
the failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the Executive’s vested accrued liability, a distribution shall be
made as soon as is administratively practicable following the discovery of the
plan failure.

                    Section 2.9 Change in Form or Timing of Distributions. All
changes in the form or timing of distributions hereunder must comply with the
following requirements. The changes:

 

 

 

                    (a) may not accelerate the time or schedule of any
distribution, except as provided in Section 409A of the Code and the regulations
thereunder;

 

 

 

                    (b) must, for benefits distributable under Sections 2.1,
2.2, 2.3, 2.4 and 2.5, delay the commencement of distributions for a minimum of
five (5) years from the date the first distribution was originally scheduled to
be made; and

 

 

 

                    (c) must take effect not less than twelve (12) months after
the election is made.

Article 3
Death Benefits

                    Section 3.1 Death During Active Service. If the Executive
dies prior to a Change in Control while in the active service of the Company and
the Bank, the Company and the Bank shall jointly and severally pay to the
Beneficiary the benefit described in this Section 3.1. This benefit shall be
paid in lieu of the benefits under Article 2.

 

 

 

                    3.1.1 Amount of Benefit. The annual benefit under this
Section 3.1 is thirty percent (30%) of the Executive’s Final Base Salary. For
purposes of determining Final Base Salary under this Section 3.1, if at the time
of his death the Executive was employed by the Company and the Bank for (i) less
than five (5) years, the average base salary shall be based on the highest three
(3) of the total years employed or (ii) less than

5

--------------------------------------------------------------------------------



 

 

 

three (3) years, the average base salary shall be the highest base salary in any
year employed.

 

 

 

                    3.1.2 Payment of Benefit. The annual benefit shall be paid
to the Beneficiary in twelve (12) equal monthly installments commencing within
sixty (60) days following the Executive’s death, and continuing on the first of
each month thereafter until two hundred forty (240) total payments have been
made.

                    Section 3.2 Death During Payment of a Benefit. If the
Executive dies after any benefit payments have commenced under Article 2 of this
Agreement but before receiving all such payments, the Company and the Bank shall
jointly and severally pay the remaining benefits to the Beneficiary at the same
time and in the same amounts they would have been paid to the Executive had the
Executive survived.

                    Section 3.3 Death After Separation from Service But Before
Payment of a Benefit Commences. If the Executive is entitled to any benefit
payments under Article 2 of this Agreement, but dies prior to the commencement
of said benefit payments, the Company and the Bank shall jointly and severally
pay the same benefit payments to the Beneficiary that the Executive was entitled
to prior to death except that the benefit payments shall commence within sixty
(60) days following the date of the Executive’s death.

Article 4
Beneficiaries

                    Section 4.1 Beneficiary. The Executives shall have the
right, at any time, to designate a Beneficiary(ies) to receive any benefit
distributions under this Agreement upon the death of the Executive. The
Beneficiary designated under this Agreement may be the same as or different from
the beneficiary designation under any other plan of the Company or the Bank in
which the Executive participates.

                    Section 4.2 Beneficiary Designation: Change. The Executive
shall designate a Beneficiary by completing and signing the Beneficiary
Designation Form, and delivering it to the Plan Administrator or its designated
agent. The Executive’s beneficiary designation shall be deemed automatically
revoked if the Beneficiary predeceases the Executive or if the Executive names a
spouse as Beneficiary and the marriage is subsequently dissolved. The Executive
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Plan Administrator’s rules and procedures, as in effect from time to time. Upon
the acceptance by the Plan Administrator of a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

                    Section 4.3 Acknowledgment. No designation or change in
designation of a Beneficiary shall be effective until received, accepted and
acknowledged in writing by the Plan Administrator or its designated agent.

                    Section 4.4 No Beneficiary Designation. If the Executive
dies without a valid beneficiary designation, or if all designated Beneficiaries
predecease the Executive, then the

6

--------------------------------------------------------------------------------



Executive’s spouse shall be the designated Beneficiary. If the Executive has no
surviving spouse, the benefits shall be made to the personal representative of
the Executive’s estate.

                    Section 4.5 Facility of Distribution. If the Plan
Administrator determines in its discretion that a benefit is to be distributed
to a minor, to a person declared incompetent, or to a person incapable of
handling the disposition of that person’s property, the Plan Administrator may
direct distribution of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Executive and the Executive’s Beneficiary, as the case may be, and shall be a
complete discharge of any liability under the Agreement for such distribution
amount.

Article 5
General Limitations

                    Section 5.1 Termination for Cause. Notwithstanding any
provision of this Agreement to the contrary, the Company and the Bank shall not
pay any benefit under this Agreement if the Executive’s employment with the
Company or the Bank terminates due to Termination for Cause.

                    Section 5.2 Suicide or Misstatement. Notwithstanding any
provision of this Agreement to the contrary, the Company and the Bank shall not
pay any benefit under this Agreement if the Executive commits suicide within two
(2) years after the Effective Date. In addition, the Company and the Bank shall
not pay any benefit under this Agreement if the Executive has made any material
misstatement of fact on any application for life insurance owned by the Company
or the Bank on the Executive’s life.

Article 6
Claims And Review Procedures

                    Section 6.1 Claims Procedure. An Executive or Beneficiary
(“claimant”) who has not received benefits under the Agreement that he or she
believes should be paid shall make a claim for such benefits as follows:

 

 

 

                    6.1.1 Initiation – Written Claim. The claimant initiates a
claim by submitting to the Plan Administrator a written claim for the benefits.
If such a claim relates to the contents of a notice received by the claimant,
the claim must be made within sixty (60) days after such notice was received by
the claimant. All other claims must be made within one hundred eighty (180) days
of the date on which the event that caused the claim to arise occurred. The
claim must state with particularity the determination desired by the claimant.

 

 

 

                    6.1.2 Timing of Plan Administrator Response. The Plan
Administrator shall respond to such claimant within ninety (90) days after
receiving the claim. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional 90 days by
notifying the claimant in writing, prior to the end of the initial 90-

7

--------------------------------------------------------------------------------



 

 

 

day period, that an additional period is required. The notice of extension must
set forth the special circumstances and the date by which the Plan Administrator
expects to render its decision.

 

 

 

                    6.1.3 Notice of Decision. If the Plan Administrator denies
part or all of the claim, the Plan Administrator shall notify the claimant in
writing of such denial. The Plan Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

 

 

 

                    (a) The specific reasons for the denial;

 

 

 

                    (b) A reference to the specific provisions of the Agreement
on which the denial is based;

 

 

 

                    (c) A description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed;

 

 

 

                    (d) An explanation of the Agreement’s review procedures and
the time limits applicable to such procedures; and

 

 

 

                    (e) A statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.

                    Section 6.2 Review Procedure. If the Plan Administrator
denies part or all of the claim, the claimant shall have the opportunity for a
full and fair review by the Plan Administrator of the denial, as follows:

 

 

 

                    6.2.1 Initiation – Written Request. To initiate the review,
the claimant, within sixty (60) days after receiving the Plan Administrator’s
notice of denial, must file with the Plan Administrator a written request for
review.

 

 

 

                    6.2.2 Additional Submissions – Information Access. The
claimant shall then have the opportunity to submit written comments, documents,
records and other information relating to the claim. The Plan Administrator
shall also provide the claimant, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the claimant’s claim for
benefits.

 

 

 

                    6.2.3 Considerations on Review. In considering the review,
the Plan Administrator shall take into account all materials and information the
claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

 

 

                    6.2.4 Timing of Plan Administrator Response. The Plan
Administrator shall respond in writing to such claimant within sixty (60) days
after receiving the request for review. If the Plan Administrator determines
that special circumstances require additional time for processing the claim, the
Plan Administrator can extend the response period by an additional sixty (60)
days by notifying the claimant in writing, prior to the

8

--------------------------------------------------------------------------------



 

 

 

end of the initial 60-day period, that an additional period is required. The
notice of extension must set forth the special circumstances and the date by
which the Plan Administrator expects to render its decision.

 

 

 

                    6.2.5 Notice of Decision. The Plan Administrator shall
notify the claimant in writing of its decision on review. The Plan Administrator
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:

 

 

 

                    (a) The specific reasons for the denial;

 

 

 

                    (b) A reference to the specific provisions of the Agreement
on which the denial is based;

 

 

 

                    (c) A statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits; and

 

 

 

                    (d) A statement of the claimant’s right to bring a civil
action under ERISA Section 502(a).

Article 7
Amendments and Termination

                    Section 7.1 Amendments. This Agreement may be amended only
by a written agreement signed by the Company, the Bank and the Executive.
However, the Company and the Bank may unilaterally amend this Agreement to
conform with written directives to the Company and the Bank from its auditors or
banking regulators or to comply with legislative or tax law, including without
limitation Section 409A of the Code and any and all regulations and guidance
promulgated thereunder.

                    Section 7.2 Plan Termination Generally. This Agreement may
be terminated only by a written agreement signed by the Company, the Bank and
the Executive, in which case the Executive shall receive the Early Termination
Benefit, determined as of the date the Agreement is terminated. Except as
provided in Section 7.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement. Rather, upon such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3 (and permissible under Section 409A of the Code and
the regulations thereunder).

                    Section 7.3 Plan Terminations Under Section 409A.
Notwithstanding anything to the contrary in Section 7.2, if this Agreement
terminates in the following circumstances:

 

 

 

                    (a) Within thirty (30) days before, or twelve (12) months
after a Change in Control, provided that all distributions are made no later
than twelve (12) months following such termination of the Agreement and further
provided that all the Company’s and the Bank’s arrangements which are
substantially similar to the Agreement are terminated so the Executive and all
participants in the similar

9

--------------------------------------------------------------------------------



 

 

 

arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of such terminations;

 

 

 

                    (b) Upon the Company’s and the Bank’s dissolution or with
the approval of a bankruptcy court, provided that the amounts deferred under the
Agreement are included in the Executive’s gross income in the latest of (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the distribution is administratively practical;
or

 

 

 

                    (c) Upon the Company’s and the Bank’s termination of this
and all other arrangements that would be aggregated with this Agreement pursuant
to Treasury Regulations Section 1.409A-1(c) if the Executive participated in
such arrangements (“Similar Arrangements”), provided that (i) the termination
and liquidation does not occur proximate to a downturn in the financial health
of the Company and the Bank, (ii) all termination distributions are made no
earlier than twelve (12) months and no later than twenty-four (24) months
following such termination, and (iii) the Company and the Bank do not adopt any
new arrangement that would be a Similar Arrangement for a minimum of three (3)
years following the date the Company and the Bank take all necessary action to
irrevocably terminate and liquidate the Agreement;

the Company and the Bank may distribute the present value (determined as of the
date of distribution, based on the Applicable PBGC Rate) of the Early
Termination Benefit (determined as of the date of the termination of the
Agreement) to the Executive in a lump sum on the first date permitted by
Treasury Regulations Section 1.409A-3(j)(4)(ix).

Article 8
Administration of Agreement

                    Section 8.1 Plan Administrator Duties. This Agreement shall
be administered by a Plan Administrator which shall consist of the Board, or
such committee or person(s) as the Board shall appoint. The Executive may be a
member of the Plan Administrator. The Plan Administrator shall be the named
fiduciary for purposes of ERISA, if applicable, and shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with the Agreement.

                    Section 8.2 Agents. In the administration of this Agreement,
the Plan Administrator may employ agents and delegate to them such
administrative duties as it sees fit, (including acting through a duly appointed
representative), and may from time to time consult with counsel who may be
counsel to the Company.

                    Section 8.3 Binding Effect of Decisions. The decision or
action of the Plan Administrator with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any

10

--------------------------------------------------------------------------------



interest in the Agreement. No Executive or Beneficiary shall be deemed to have
any right, vested or nonvested, regarding the continued use of any previously
adopted assumptions, including but not limited to the Discount Rate.

                    Section 8.4 Indemnity of Plan Administrator. The Company and
the Bank shall jointly and severally indemnify and hold harmless the members of
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.

                    Section 8.5 Company Information. To enable the Plan
Administrator to perform its functions, the Company shall supply full and timely
information to the Plan Administrator on all matters relating to the date and
circumstances of the base salary, retirement, Disability, death, or Separation
from Service of the Executive, and such other pertinent information as the Plan
Administrator may reasonably require.

                    Section 8.6 Annual Statement. The Plan Administrator shall
provide to the Executive, within one hundred twenty (120) days after the end of
each Plan Year, a statement setting forth the benefits payable under this
Agreement.

Article 9
Miscellaneous

                    Section 9.1 Binding Effect. This Agreement shall inure to
the benefit of and bind the Executive, the Company and the Bank, and their
beneficiaries, survivors, executors, successors, administrators and permitted
transferees.

                    Section 9.2 No Guarantee of Employment. This Agreement is
not an employment policy or contract. It does not give the Executive the right
to remain an employee of the Company or the Bank, nor does it interfere with the
Company’s or the Bank’s right to discharge the Executive under the terms of the
Employment Agreement. It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

                    Section 9.3 Non-Transferability. Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner, except by the laws of descent and distribution.

                    Section 9.4 Tax Withholding. The Company and the Bank shall
withhold any taxes that are required to be withheld, including but not limited
to taxes owed under Section 409A of the Code and regulations thereunder, from
the benefits provided under this Agreement. The Executive acknowledges that the
Company and the Bank’s sole liability regarding taxes is to forward any amounts
withheld to the appropriate taxing authority(ies). Further, the Company and the
Bank shall satisfy all applicable reporting requirements, including those under
Section 409A of the Code and regulations thereunder.

11

--------------------------------------------------------------------------------



                    Section 9.5 Applicable Law. The Agreement and all rights
hereunder shall be governed by the laws of the State of Florida (without regard
to principles of conflicts of laws), except to the extent preempted by the laws
of the United States of America.

                    Section 9.6 Unfunded Arrangement. The Executive and
Beneficiary are general unsecured creditors of the Company and the Bank for the
payment of benefits under this Agreement. The benefits represent the mere
promise by the Company and the Bank to pay such benefits. The rights to benefits
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive’s life is a general asset of the Company and/or the
Bank to which the Executive and Beneficiary have no preferred or secured claim.

                    Section 9.7 Reorganization. The Company and/or the Bank
shall not merge or consolidate into or with another company or bank, or
reorganize, or sell substantially all of its assets to another company, bank,
firm, or person unless such succeeding or continuing company, bank, firm, or
person agrees to assume and discharge the obligations of the Company and the
Bank under this Agreement. Upon the occurrence of such event, the terms
“Company” and “Bank” as used in this Agreement shall be deemed to refer to the
successors or survivor entities.

                    Section 9.8 Entire Agreement. This Agreement constitutes the
entire agreement between the Company, the Bank and the Executive as to the
subject matter hereof. No rights are granted to the Executive by virtue of this
Agreement other than those specifically set forth herein.

                    Section 9.9 Interpretation. Wherever the fulfillment of the
intent and purpose of this Agreement requires, and the context will permit, the
use of the masculine gender includes the feminine and use of the singular
includes the plural.

                    Section 9.10 Alternative Action. In the event it shall
become impossible for the Company, the Bank or the Plan Administrator to perform
any act required by this Agreement, the Company, the Bank or Plan Administrator
may in its discretion perform such alternative act as most nearly carries out
the intent and purpose of this Agreement and is in the best interests of the
Company, the Bank, provided that such alternative acts do not violate Section
409A of the Code.

                    Section 9.11 Headings. Article and section headings are for
convenient reference only and shall not control or affect the meaning or
construction of any of its provisions.

                    Section 9.12 Validity. In case any provision of this
Agreement shall be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof.

                    Section 9.13 Notice. Any notice or filing required or
permitted to be given to the Company or the Bank or Plan Administrator under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
overnight delivery, or sent by registered or certified mail, to the address
below:

 

 

 

1st United Bancorp, Inc.

 

Attn: Chairman

 

One North Federal Highway

 

Boca Raton, FL 33432

12

--------------------------------------------------------------------------------



Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive according to the Company’s and
the Bank’s records. All notices shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date of receipt as shown on the
postmark on the receipt for registration or certification.

                    Section 9.14 Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Confirmation
of execution by electronic transmission of a facsimile signature page shall be
binding upon any party so confirming

                    Section 9.15 Compliance with Section 409A. This Agreement
shall at all times be administered and the provisions of this Agreement shall be
interpreted consistent with the requirements of Section 409A of the Code and any
and all regulations thereunder, including such regulations as may be promulgated
after the Effective Date of this Agreement.

                    Section 9.16 Rescissions. Any modification to the terms of
this Agreement that would inadvertently result in an additional tax liability on
the part of the Executive, shall have no effect to the extent the change in the
terms of the plan is rescinded by the earlier of a date before the right is
exercised (if the change grants a discretionary right) and the last day of the
calendar year during which such change occurred.

                    Section 9.17 Arbitration. Subject to the parties’ right to
seek equitable remedies under Section 9.18, all claims for monetary damages and
disputes relating in any way to the performance, interpretation, validity, or
breach of this Agreement shall be referred to final and binding arbitration,
before a single arbitrator, under the commercial arbitration rules of the
American Arbitration Association in Palm Beach County, Florida. The arbitrator
shall be selected by the parties and if the parties are unable to reach
agreement on selection of the arbitrator within ten (10) days after the notice
of arbitration is served, then the arbitrator will be selected by the American
Arbitration Association. All documents, materials, and information in the
possession of a party to this Agreement and in any way relevant to the claims or
disputes shall be made available to the other parties for review and copying not
later than 60 days after the notice of arbitration is served. To the extent that
a party would be required to make confidential information available to any
other, an agreement or an order shall be entered in the proceeding protecting
the confidentiality of and limiting access to such information before a party is
required to produce such information. Information produced by a party shall be
used exclusively in the arbitration or litigation that may arise, and shall not
otherwise be disclosed. In no event shall a party be entitled to punitive
damages in any arbitration or judicial proceeding and all parties hereby waive
their rights to any punitive damages. In the event an arbitration panel or a
court concludes that the punitive damages waiver contained in the previous
sentence is unenforceable, then the parties agree that the court with subject
matter jurisdiction over the confirmation of the award shall have sole and
exclusive jurisdiction to determine issues of entitlement and amount of punitive
damages. The arbitrator shall NOT have subject matter jurisdiction to decide any
issues relating to the statute of limitations or to any request for

13

--------------------------------------------------------------------------------



injunctive relief, and the parties hereby stipulate to stay the arbitration
proceeding (without the need of a bond) until any such issues in dispute are
resolved. Judgment upon the award rendered by the arbitrator shall be final,
binding and conclusive upon the parties and their respective administrators,
personal representatives, legal representatives, heirs, successors and permitted
assigns, and may be entered in any court of competent jurisdiction.

                    Section 9.18 Equitable Remedies. Each of the parties
acknowledges that the parties will be irreparably damaged (and damages at law
would be an inadequate remedy) if this Agreement is not specifically enforced.
Therefore, in the event of a breach or threatened breach by any party of any
provision of this Agreement, then the other parties shall be entitled, in
addition to all other rights or remedies, (a) to an injunction restraining such
breach, without being required to show any actual damage or to post an
injunction or other bond, or (b) to a decree for specific performance of the
provisions of this Agreement, or both.

                    Section 9.19 Enforcement Costs. If any civil action,
arbitration or other legal proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs, sales and use taxes and all expenses
even if not taxable as court costs (including, without limitation, all such
fees, taxes, costs and expenses incident to arbitration, appellate, bankruptcy
and post-judgment proceedings), incurred in that proceeding, in addition to any
other relief to which such party or parties may be entitled. Attorneys’ fees
shall include, without limitation, paralegal fees, investigative fees,
administrative costs, sales and use taxes and all other charges billed by the
attorney to the prevailing party (including any fees and costs associated with
collecting such amounts).

14

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Executive and a duly authorized
representative of the Company and of the Bank have signed this Agreement.

 

 

 

 

EXECUTIVE:

 

COMPANY:

 

 

1st UNITED BANCORP, INC.

 

 

 

/s/ Warren Orlando

 

By:

/s/ John Marino

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Warren Orlando

 

Title:

President

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

BANK:

 

 

1st UNITED BANK

 

 

 

 

 

 

By:

/s/ John Marino

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

CFO/COO

 

 

 

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------